Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The IDS submissions on 5/7/2021 and 8/24/2021 have been received and reviewed.  

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 6-11, 13-16, 20, 22, and 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to 
Claim 1 has amended the claims to state “wherein the pair of source matrices are to be previously configured according to a matrix configuration data structure specifying at least a number of bytes per row of the matrix” but this limitations appears to lack support as written.  As noted in the previous office actions, on 2/10/2020 and 3/22/2021, the data structure is mainly disclosed in the specification at [0057] which notes the tile parameters include a number of bytes per row as part of the STTILCFG instruction (FIG. 18/19), which is a different embodiment than the store matrix pair instruction (TILSTOREQPAIR) claimed.  There is no explicit discussion in relation to the TILSTOREQPAIR instruction is configured nor that it must be done previously and even assuming arguendo, that support is there for combining the embodiments, the claims do not accurately represent the second instruction and rather convey this is done by any means, e.g. at system startup or as part of a general operations. This appears to be solely incorporated as means to overcome the art and is not actually part of the instruction itself or its operation, Applicant even argues to that point in the current remarks. Accordingly Examiner suggests that Applicant remove the limitations in question.
Independent claims 8, 15, and 22 contain similar language and the remaining claims depend, directly or indirectly, from one of the independent claims and are therefore rejected as well.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4, 6-11, 13-16, 20, 22, and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Applicant’s amendments have left the claims with words or phrases missing (e.g. claim 3 “wherein the size of each data element of is a doubleword” – element of what?), antecedent issues (e.g. claim 1 “the identified first source matrix”), apparent missing limitations (e.g. claim 1, a destination is mentioned but isn’t used), and general idiomatic issues that result in the claims as a whole being unclear.  Applicant should review the claims and correct all missing or duplication words/phrases and endeavor where possible to clarify the claims regarding the other mentioned issues.  Examiner will interpret limitations in light of the specification and prior claim forms (e.g. claims from 12/29/2017).  Specifically the duplicate words will be ignored, the data elements will be considered as of the pair of source matrices and the destination (claims 3-4 and similar), the destination as being where the source matrices are stored (claim 1 and similar), and the identified first source matrix as a matrix identified by source matrix identified (claim 1 and similar).  Idiomatic concerns will be considered in line with the disclosure.
Further Applicant’s amendments have raised the issue of what the claims now cover, specifically the claims rely heavily on functional language limitations with seemingly generic hardware but also do so using future tense or infinitive forms (e.g. “to decode”) which in combination leaves it unclear what the meets and bounds of the claims now are.  It’s unclear if this is an attempt to invoke 112(f) or not as the hardware, absent the functional language, is generic but the specification refers to some elements (e.g. FIG. 13) with similarly generic names that have some matching but not entirely.  For example, is the “execution circuitry” meant to be execution circuitry 1311, the specific matrix operations circuitry 1327, or something else?  Further with regard to claim 1, the claim is to a processor but then focuses almost exclusively on the format of an instruction so it’s unclear if the details of the instruction are outside the scope of the claims or not.  Finally, the indication of something that is “to be previously” is confusing, if In re Swinehart, 439 F.2d 210, 213 (CCPA 1971).  Unlimited functional claim limitations that extend to all means or methods of resolving a problem may not be adequately supported by the written description or may not be commensurate in scope with the enabling disclosure, both of which are required by 35 U.S.C. 112, first paragraph. In re Hyatt, 708 F.2d 712, 714 (Fed. Cir. 1983); Ariad, 598 F.3d at 1340.  The use of a decoder circuity and execution circuitry, not specific hardware, could be viewed as an attempt to cover all means or methods, again compounded by the lack of clarity if the claims are meant to invoke 112(f) or not.  Clarification is needed.
When a claim limitation employs functional language, the examiner’s determination of whether the limitation is sufficiently definite will be highly dependent on context (e.g., the disclosure in the specification and the knowledge of a person of ordinary skill in the art). Halliburton Energy Servs., 514 F.3d at 1255.  Functional limitations denote a system that is capable of doing something and in the context of computer architecture systems are known to be reconfigurable, programmable, or able to emulate different systems and in this specific case, given that the majority of the claim limitations are functional and purely in the future tense / infinitive form, it remains unclear what exactly the claims do and do not cover.  While there is nothing against infinitive form use in of itself, the concern here is that nearly every element of the claim is predicated on some infinitive form which is a future speculative action when used to define potential patentable weight.  When dealing with limitations using a similar phrase, “configured to”, the claims should be evaluated in light of the specification and whether or not the specification makes it clear that the elements are specifically configured or appear merely generic but as noted, the specification doesn’t appear to detail any special aspects of the decoder or execution circuity so the bounds of the claim are unclear, especially with the speculative or future tense of Applicant’s clarification is requested either by amending the claims or clarifying the intent on the record to provide a map for the public to understand the boundaries of the patent protection and provide clear notice of patent rights (See MPEP 2173).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4, 6-11, 13-16, 20, 22, and 23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) storing data of two sources into a destination framed in a decoding step.  The limitations are presented in a manner that, under its broadest reasonable interpretation, cover performance of the limitation in the mind, similar to merging information in two lists, but for the recitation of generic computer components.  That is, other than reciting a decoder, execution circuit, and the general format of an instruction (i.e. opcode to tell the processor what to do, sources as inputs, destination as output targets) nothing in the claim precludes the step from practically being performed in the mind.  While the claims note the source and destinations are matrices, this is merely a type of data and does not in of itself change that the claims are focused on storing data itself.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application because the claim only recites the generic elements of a processor pipeline (decoder and execution), the generic format of an Alice Corp., 573 U.S. at 223, 110 USPQ2d at 1983. See also 573 U.S. at 224, 110 USPQ2d at 1984.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, the additional elements are generic computer components.  The claim is not patent eligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, 6, 8-11, 13, 15, 16, 20, 22, and 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nair et al, US Pub No. 2004/0111587 (herein Nair).
As to claim 1, Nair teaches: A processor (FIG. 1, matrix data coprocessor 120) comprising: 
decode circuitry to decode ([0024] “In some alternative preferred embodiments of the present invention, matrix data processor 120 is implemented as a stand-alone processor and the operational functions currently provided by processor 110, such as memory management, data caching, instruction decoding, etc. would be incorporated into the stand-alone processor” – matrix processor 120 performs instruction decoding) a store matrix pair instruction specifying an opcode, a first source matrix identifier, and a destination (FIG. 4, instruction 400 with an opcode field, source fields My and Mx, and destination field Md per [0062]), the opcode to indicate execution circuitry is to store elements of a pair of source matrices, the pair of source matrices including the identified source matrix (FIG. 4, [0062] “…using source matrix Mx and a source matrix My as its operands… storing the results of the specified matrix operation in destination matrix Md…” My and Mx are a pair of input sources), wherein the pair of source matrices are to be previously configured according to a matrix configuration data structure specifying at least a number of bytes per row of the matrix (FIG. 4, [0062] “bits 24-47 specify the information necessary for identifying the elements that are used to create source matrix My” where in further paragraphs (e.g. [0037]) this includes element size of 4-64 bits (half or 4 bytes) thus the number of bytes per row, as the instruction is set prior to operation then this occurs previously); and 
the execution circuitry to execute the store matrix pair instruction as per the opcode ([0062] “executing a matrix operation”).
As to claim 2, Nair teaches: The processor of claim 1, wherein the opcode defines a size of each data element of the pair of source matrices and the destination ([0066] the size of the matrix and its elements are specified).
As to claim 3, Nair teaches: The processor of claim 2, wherein the size of each data element of is a doubleword ([0037] elements can be 64-bits, a double-word).
As to claim 4, Nair teaches: The processor of claim 2, wherein the size of each data element of is a word ([0037] elements can be 32-bits, a word).
As to claim 6, Nair teaches: The processor of claim 1, wherein the pair of source matrices are each a plurality of registers to represent a matrix ([0034], FIG. 2, register set 200 for matrix data Matrix data processor 120 operates with matrices… contained in register set 200.”).
As to claims 8-11 and 13, these claims are the method claims corresponding to the apparatus claims 1-4 and 6 and are rejected for the same reasons mutatis mutandis.
As to claims 15, 16, and 20, these claims are the medium claims corresponding to the apparatus claims 1, 2, and 6 and are rejected for the same reasons mutatis mutandis.
As to claim 22, Nair teaches: A system (FIG. 1, matrix data processing system 100) comprising: a processor (FIG. 1, main system processor 110); and an accelerator (FIG. 1, matrix data processor 120) coupled to the processor (FIG. 1, Main system processor 110 and coprocessor 120 are coupled together by coprocessor bus 180).  Nair further teaches the details of the accelerator as relayed in claim 1.
As to claim 23, this claim contains similar limitations to claim 2 and is rejected for the same reasons mutatis mutandis.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nair as applied to claims 1-4, 6, 8-11, 13, 15, 16, 20, 22, and 23 in further view of Benameur et al, US Pub No. 2009/0044271 (herein Benameur).
As to claim 7, Nair teaches: The processor of claim 1.
wherein the execution circuitry is to fault upon a determination of at least one of: a number of configured tiles equals zero, a pair indicator of the identified source matrix is not set to TRUE, and a VALID parameter of at least one of the identified source matrix is not set to TRUE.  Nair makes no specific mention of fault concerns or fault handling in relation to the identified options above.  However, Benameur teaches input validation by checking parameters and if a parameter is invalid [VALID = not TRUE] it generates an exception [fault] and provides a fault message ([0110]).  The combination would add input validation to the system of Nair and generate an exception [fault] when an input parameter was invalid.  One of ordinary skill would appreciate the ability to validate input for a variety of reasons – security, error prevention, etc – as it is a wide field of concern in computer systems generally in a variety of applications like websites, databases, and general computation.
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed/made to incorporate the input validation of Benameur into the system of Nair to raise an exception [fault] with invalid parameters.  One of ordinary skill would have been motivated to prevent faulty input as a means to increase security, to prevent results from being stored, or preventing attacks (e.g. Benameur [0003]).
As to claim 14, this claim is the method claim corresponding to the apparatus claim 7 and is rejected for the same reasons mutatis mutandis.

Response to Arguments
Applicant’s arguments on 8/23/2021 have been reviewed and considered but are not persuasive. Applicant argues in substance:
Claims 1-4, 6-11, 13-16, 20, 22, and 23 stand rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as allegedly failing to comply with the written description requirement. Applicant has amended the independent claims.
Applicant’s amendments present the same base concerns so the rejection remains. As noted in prior office actions Examiner suggests removing the limitations in question and instead focusing the amendments on the specific load/store instruction, TILSTOREQPAIR, and not relying on aspects of other embodiments to help define this specific instruction.
With respect to claim 3, that claim is dependent upon claim 2 which provides antecedent basis and Applicant notes that "data element" would be understood by a PHOSITA.
Examiner respectfully disagrees. The claim states “the size of each data element of is a doubleword” which is using the genitive case, in this case to indicate the source of the data elements (“of”) but then doesn’t include the actual source while still having the word “of” in the limitation. The issue isn’t an antecedent basis concern, the claim is grammatically incorrect in the current form and there is something missing between “of” and “is”, whatever the source of the data elements are. Further, removing ‘of’ would not resolve the clarity issue as it would be unclear if the claim were referring to the data elements of the source matrices, the destination, or both. Similar rationale holds for claim 4 and other related claims.
With respect to the "identified first source matrix," etc. all of this is clear from the language and context and proper (see, e.g., MPEP 2173.02). Applicant is under no duty to amend the claims unnecessarily to simply appease the Office.
Examiner respectfully disagrees. There are considerable issues with the claims as they appear to have been edited without full consideration of grammar, antecedent, or idiomatic concerns. Mere allegations that they’re clear and proper are not persuasive. The requested clarification is not unnecessary and future responses of this nature may be considered non-responsive.
With respect to the functional language aspect, Applicant believes the claims are definite to a PHOSITA. The Office has not shown that a PHOSITA would be confused. It appears the language of using an infinitive is being looked at as being indefinite. Please provide an example of case law stating this is indefinite. To date, the Office has not justified its "issues" with the claim language with case law, regulations, or otherwise.
Examiner respectfully disagrees. Examiner has provided explanations as to why one of ordinary skill would be confused, see above and pages 5-6 of the non-final rejection on 3/22/2021. Examiner has also provided case law and citations from the MPEP.
Applicant respectfully submits that the claims are not directed to "generic computer components." Please provide any documentation of a computer that can decode and execute the claimed instruction. Absent that, how can a generic computer be invoked?
Examiner never said the claims were only directed to generic computer components, rather that the limitations cover a mathematical operation or mental process (abstract idea) but for the recitation of generic computer components. The concerns under 101 are not the same as prior art, Examiner need not provide a reference for 101 considerations except for matters of establishing well-understood, routine, and conventional as it pertains to limitations held to be insignificant extra-solution activity.  But Applicant can 
It is important to note that a general purpose computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine. Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17, 112 USPQ2d 1750, 1755-56 (Fed. Cir. 2014). See also TLI Communications LLC v. AV Automotive LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (mere recitation of concrete or tangible components is not an inventive concept); Eon Corp. IP Holdings LLC v. AT&T Mobility LLC, 785 F.3d 616, 623, 114 USPQ2d 1711, 1715 (Fed. Cir. 2015) (noting that Alappat’s rationale that an otherwise ineligible algorithm or software could be made patent-eligible by merely adding a generic computer to the claim was superseded by the Supreme Court’s Bilski and Alice Corp. decisions). If applicant amends a claim to add a generic computer or generic computer components and asserts that the claim recites significantly more because the generic computer is 'specially programmed' (as in Alappat, now considered superseded) or is a 'particular machine' (as in Bilski), the examiner should look at whether the added elements integrate the exception into a practical application or provide significantly more than the judicial exception. Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection. Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 573 U.S. 208, 223-24, 110 USPQ2d 1976, 1983-84 (2014). See In re Alappat, 33 F.3d 1526, 1545 (Fed. Cir. 1994); In re Bilski, 545 F.3d 943 (Fed. Cir. 2008).  In the above, Examiner has considered the whether the elements integrate the abstract idea into a practical applicant and determined that they 
Applicant is happy to provide explanations to the Office regarding concepts such as opcodes, what happens when an opcode is introduced and not supported, etc. if that is deemed necessary. However, much of this can be found in ISA manuals for Intel, AMD, ARM, etc. and/or in textbooks such as those put out by Patterson and Hennessy that are used by virtually every undergraduate course on computer architecture. Note that none of these sources support the Office's novel contention of a previously unknown instruction and its support as being implementable by a generic computer.
Examiner understands the concepts of opcodes, ISAs, and what happens with unsupported instructions. The issue here is Applicant does not appear to claim a particular machine (or particular ISA) but rather a particular abstract idea carried out on generic hardware. See Ultramercial, Inc. and others above. Examiner would ask what is unique to the decoder or to the execution circuit that let them handle this particular instruction – claim that and it may resolve the 101 concerns. 
Please show the full analysis in detail as required by MPEP 2106 and MPEP 707 such as shown in any of the above sources that the Office's position is valid.
Examiner has done so, numerous times, in this and prior rejections. If there are particular points Applicant needs clarified or thinks Examiner has omitted they should point them out. As noted mere allegations are generally not persuasive.
As shown below, in the cited instruction format of Nair there is a requirement to define within the instruction the source matrices. That is not a preconfigured matrix.
Examiner respectfully disagrees. As Applicant notes the instruction 400 defines the source matrices, the fact that this is not defined dynamically and are instead part of 
Additionally, Nair clearly does not describe storing a pair of matrices to a destination. The cited paragraph, shown in its entirety below, states that there is a matrix operation using Mx and My as operands and the results of the operation on those two operands is stored in the destination matrix… Nair includes all of the opcodes for the instructions that he allegedly invented in Tables 1 and 2. Not a single one of those is a store much less a store of a pair of matrices. Applicant's representative respectfully submits the Office's assertion is contrary to the common knowledge of a PHOSITA and contrary to the BRI.
This argument is not persuasive. Applicant is arguing that Nair doesn’t store a pair of matricies to a destination but then acknowledges that Nair teaches Mx and My operands used to store a result in a destination. It’s unclear what Applicant’s concern is then. It seems Applicant contends that their claims merely stores results, a load/store operation, whereas Nair performs an operation, but as claims are open ended by use of the transitional phrase “comprising” then Nair still anticipates the claims. Even assuming arguendo, that Nair need to store the values, Nair is indicated as performing load/store ([0046]) and logical operations (Table 2) that would meet the argued requirement. For example, Nair teaches a logical AND operation and stores the results, thus storing both pairs of the sources. The claims place no details on how things are stored or loaded, 
The arguments with regards to 112 and 101 largely repeat the last set of remarks and generally do not rise above mere allegations. While Applicant never states this, the arguments generally seem to be that because the claims are focused on a specific abstract idea that it must then be a specific machine but this argument would be incorrect for the reasons covered above (e.g. Ultramercial, Inc. v. Hulu, LLC). Applicant should amend the claims to detail the specifics of the decoder and/or execution circuit and how they are not generic, for example what is distinct about the decoder that it can decode this instruction or how does that work internally. Applicant has argued that generic hardware cannot do this, but the rationale seems to be based on the notion that it’s because this instruction is unique to the ISA and not anything to do with the hardware itself, which is itself not placing the abstract idea into a practical application but instead relying purely on the idea itself. Placing more details in the idea itself does not make the hardware specific such as to limit the abstract idea to a practical application.
While Examiner cannot advise on what would be allowable at this time it stands that the above issues seem both of interest to Applicant and if claimed in enough detail may overcome the current art rejections as well. Examiner has provided further specific suggestions in response to arguments above. Examiner is available for an interview at the number below at Applicant’s convenience to discuss amendment ideas or to clarify any of the above rejections.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
When responding to this action, Applicant should point out the specific distinctions believed to render the claims patentable over the references and should specifically point out the support for any amendments made to the disclosure, see MPEP 714.02 and 2163.06.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William B Partridge whose telephone number is (571)270-1402.  The examiner can normally be reached on Mon-Fri Noon-3 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on 571-270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


/William B Partridge/Primary Examiner, Art Unit 2183